COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                         NOTICE OF ORDER ON MOTION

Cause number:            01-13-00022-CV
Style:                   Theola Robinson and Benji's Special Education Academy, Inc
                         v Amegy Bank, N.A.
                  *
Date motion filed :      March 7, 2013
Type of motion:          Motion to Extend Time to File Motion for Rehearing/En Banc Reconsideration
Party filing motion:     Appellant
Document to be filed:

         Appellant’s motion for extension of time to file a motion for rehearing/en banc reconsideration is
         GRANTED. The deadline is extended to April 8, 2013.

Judge's signature: /s/ Justice Evelyn V. Keyes
                   Acting individually        Acting for the Court

                  Panel consists of ______________________________.

Date: March 12, 2013




November 7, 2008 Revision